The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, which were necessitated by the amendments to the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,833,641. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the claims of the instant application are directed to a system while the claims of the Patent are directed to method, the instant application’s system adds positive recitations for “an elongate device comprising an ultrasound transducer adjacent a distal portion…; a sensor coupled to the distal portion of the elongate device…; and a processor.  The processor of the application’s system claims recite the same method claimed in the Patent.  The addition of the positive structural components in the application mentioned above are positively recited within the method steps of Patent.  As such, the Patent and the instant application fail to claim distinct inventions.  Almost all of the dependent claims of the instant application have nearly verbatim corresponding claims in the Patent.  While the claims are not identical, the claimed subject matter of the Patent is broader (hence those of the instant application are more narrow) and, therefore, the broader claims of the Patent provide full coverage over the same subject matter of the instant application.  Hence, double patenting remains applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 10-14 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panescu et al. (US Patent Pub. No. 2004/0015065) in view of Li et al. (US Patent Pub. No. 2008/0287794), further in view of Shachar (US PGPUB 2004/0019447), and further in view of Govari (US PGPUB 2002/0026118), and further in view of Tsujino et al. (US Patent Pub. No. 2003/0171668).
Panescu discloses a multi-functional medical catheter and methods of use (see Title).  “FIGS. 2 and 3 depict elongate body 12 having a plurality of spaced-apart ablation elements 24, each separated by a gap 26 from adjacent ablation elements 24. Interspaced amongst ablation elements 24 are a plurality of transducer elements 28” (see paragraph 34).  This reads on “an elongate device comprising an ultrasound transducer associated with a distal potion thereof”, as Figure 3 illustrates a distal end of the elongate body.  “Medical catheter apparatus 2 operates by having transducer elements 28 detect the proximity of a tissue 70 with respect to elongate body 12 distal end 10” (see paragraph 46).  This reads on “an elongate device… and configured to move over a surface of the target tissue”.
Additionally, Panescu illustrates a controller 23 (see Figure 1) and states that “System 4 includes a connector 20 which connects with a controller 23 for operation of apparatus 2” (see paragraph 32).  This reads on “a processor” as claimed in lines 6-7, functions of which are addressed immediately below.
Panescu teaches that “Non-contact mapping uses electrodes 130-136 to sense electrical activity within tissue 170 notwithstanding the fact there may be a gap 160 between electrode(s) 130-136 and tissue 170. These far field signals received by electrodes 130-136 are mapped onto the surface of tissue 170 using an algorithm which takes into account the relationship between distal end 120 and tissue 170” (see paragraph 63).  Additionally, it is noted that Panescu teaches a method of determining the distance between the catheter and the tissue by ultrasonic measurement (see paragraph 46; “Controller 23 calculates the time delay between transducer element 28 excitation and the receipt of a reflected signal 66 from surrounding tissue 70 to determine the distance between transducer element 28 and tissue 70”).  This all reads on “measure a distance between the ultrasound transducer and the surface of the target tissue based on the one or more tissue parameter”.
A remainder of the method of Panescu will now be discussed with respect to its Figure 11.  After inserting the catheter (see step 310), the catheter is used to “map tissue (block 320)” (see paragraph 65; reading on “generate a map of the surface of the target tissue based on the measured distance”).   “Method 300 further includes identifying a tissue region to be treated (block 330). This may occur, for example, by see paragraph 65; reading on the identify step; see incorporation of Li below regarding the processor performing this step).  It is additionally noted that Panescu teaches that “the controller is further adapted for determining a tissue ablation pattern based on a result of the tissue mapping function” (see paragraph 10, last sentence).
“Once catheter 100 has been precisely positioned [via step 340], or if non-contact techniques are employed once a cardiac map has been obtained, the physician or operator of system 200 may optionally treat tissue 170 (block 350). As previously discussed, one such treatment involves the ablation of tissue 170, or a portion of tissue 170, such as may be desired to treat atrial fibrillation” (see paragraph 67).  “Controller 23 is capable of providing electrical input to apparatus 2 as needed to map, image, orient, and/or ablate a patient tissue” (see paragraph 32).  This reads on the controller 23 being used to “control the ultrasound transducer to deliver an ablation energy to the ablation path to ablate the target tissue”.  “Ablation may occur through the use of … ultrasound ablation” (see paragraph 17).

It is noted that Panescu fails to teach “calculate a motion of the target tissue relative to the ultrasound transducer based on the one or more tissue parameters”; and therefore also fails to “determine a type of the target tissue based at least in part on the calculated motion of the target tissue”.  Also, the teachings of Panescu teach the display of the map in order to determine the tissue regions to be treated, rather than the processor “identifying an ablation path on the tissue based on the generated map”.  Finally, Panescu fails to teach to “adjust the ablation based on the calculated motion and the measured distance to form a continuous lesion in the target tissue.”

Regarding the processor itself being used to “identify an ablation path”, Li teaches “an imaging and navigation system to perform a medical procedure such as cardiac ablation” (see Abstract).  As illustrated in Figure 3, “At step 106, the computer 28 (shown in FIG. 1) selects an optimal path 70 to the target anatomical sites S1-S4 based on feedback from one or more of the tracking system 26, the imaging device 30, see paragraph 34).  Li teaches this automatic path planning as an alternative to “manually performed or … user-guided path planning” (see paragraph 34).  Additionally, “the catheter control system 36 can be implemented to automatically direct the ablation catheter 16 along the optimal path 70 and to the target anatomical sites S1-S4” (see paragraph 35, last sentence).
It would have been obvious to one of ordinary skill in the art at the time of the invention to automate the process of optimal ablation path planning, as taught by Li, as an alternative to manual or user-guided path planning (such alternative proposed by Li, and it is noted that manual planning was the disclosed method of Panescu).  Additionally, it is noted that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involve only routine skill in the art.  In re Venner, 120 USPQ 192.  Here, it is understood that automatically planning an optimal ablation path itself requires more than routine skill, hence the incorporation of Li to teach that such automation itself is possible and known prior to the instant application.
Panescu and Li fail to teach to “adjust the ablation based on a calculated motion and a measured distance to form a continuous lesion in the target tissue.”

Shachar teaches an apparatus and method for catheter guidance control and imaging (see Title).  This invention presents the following in paragraph 151:
 [A] method of capturing the Fluoroscopic Image generated by the x-ray Apparatus and/or ultrasonic imaging technique to create Referential Markers for synchronizing the image of the catheter tip or guide wire, which is generated by the GCI apparatus and superimpose that image onto the fiduciary markers which are represented digitally and are linked dynamically as to create one image which moves in unison with the area of interest. For example, the beating heart and its cardio-output, the pulmonary expansion and contraction, or a spasm of the patient, can be dynamically captured and linked together as to achieve unison motion between the catheter's tip and the body's organ in question.

As such, motion of the heart beating heart is detected (i.e., “dynamically captured”) and used so that a catheter’s tip will move in unison with the motion of the beating heart at the location receiving treatment.  Additionally, Shachar describes in paragraph 11 ablation for electrical pathway modification purposes. 
i.e., the beating heart) by “ultrasonic imaging technique”, as described by Shachar, and to incorporate this method into the system and methods of Panescu with Li, in order “to achieve unison motion between the catheter's tip and the body's organ in question”, thereby leading to a system that may “adjust the ablation based on the calculated motion and the measured distance to form a continuous lesion in the target tissue” as claimed (with the measured distance having be utilized in generating the model and identifying the ablation path as described by Panescu and Li).
However, as illustrated in the quote above from Shachar, while the cardiac motion may be detected by an ultrasonic imaging technique, it is not taught explicitly as being detected by a sensor located at the distal tip of the catheter.

Govari teaches three-dimensional reconstruction using ultrasound (see Title).  “[P]rocessing circuitry analyzes the frequency, as well as the time of flight, of the reflected waves in order to detect a Doppler shift. The Doppler measurement is used to determine and map the heart wall velocity” (see paragraph 13).  Paragraph 58 adds that “Console 34 preferably analyzes this spectral information, in conjunction with the distance information provided by the time of flight, in order to measure the wall velocity.”  Additionally, Govari teaches that “If Doppler measurements are made, the map preferably shows the wall velocity as a function of position” (see paragraph63), thereby teaching to add the wall motion to the map of the cardiac geometry, which “may also display electrical information” (see paragraph 63).  This is all implemented in a non-contact embodiment (see first sentence of paragraph 69).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize ultrasonic sensors at the distal end of the probe to detect separation distance between the transducers/the probe and the tissue surface (as taught by both Panescu and Govari) but also to determine heart wall velocity (as added by Govari).  In doing so, the benefits exemplified by Shachar may be implemented with nothing more than the device of Panescu (e.g., a catheter with ultrasonic transducers thereon), thereby reducing the cost and added complexity of utilizing external, secondary imaging i.e., fluoroscopic or ultrasonic techniques) to achieve unison between the tissue and probe.

While Govari and Shachar teach the track the movement of the heart wall, these references fail to teach the determination of a type of tissue based at least in part on the calculated motion of the heart wall.  It is additionally noted that Panescu teaches “mapping a tissue of the patient, using at least some of the plurality of spaced apart electrodes, to produce a tissue profile. The tissue profile may include, for example, a map or other depiction of a plurality of electrical pathways in the tissue. A tissue region to be treated is identified by using, at least in part, the tissue profile” (see paragraph 16).

Tsujino teaches an image processing apparatus and an ultrasonic diagnosis apparatus (see Title).  Tsujino teaches that “Quantitative evaluation of local movement of the heart or the like (contraction/expansion functions) is a matter of great importance for understanding the function thereof. It is well known that, in the case of ischemic heart disease, for example, the change in regional wall movement occurs” (see paragraph 4).  A “change in the velocity of the cardiac muscle can be used for … diagnosis of the state of activation of the mechanical movement within the heart chamber … position determination for the abnormal transmission paths from the atrium to the ventricle (information with regard to the depth of the path within the cardiac muscle for determining which of the catheterization or surgery is employed for the patient)” (see paragraph 130; also see paragraph 134).  As described in paragraph 153, the entire myocardium region can be displayed without the user having to manually operate several points in the data (also note that myocardial portions may be extracted by numerous methods, including luminance thresholding as described in paragraph 93, or by the use of statistical distributions based on variance and standard deviations as described in paragraphs 110-111).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize provide analysis of cardiac motion for “position determination for the abnormal transmission paths from the atrium to the ventricle”, as described in Tsujino, by utilizing the motion data acquired via the methods of Panescu as combined with see paragraph 130), as well as for the identification of the myocardium, and the system of Tsujino provides a system that is “low cost and high time-resolution, wherein the characterizing points are correlated with the grid points, so that calculation for distortion or the like can be easily performed, intuitive recognition can be made, and information regarding cardiac performance can be obtained by tagging” (see paragraph 53).

Regarding claim 2, Tsujino teaches that “In particular, both the change in the wall thickness and the expansion/contraction in the longitudinal direction of cardiac muscle, which are important in the clinical field, can be evaluated at the same time by taking the coordinate axes in the directions along the endocardium and orthogonal thereto” (see paragraph 126).
Regarding claim 3, Tsujino teaches in paragraph 153, the entire myocardium region can be displayed without the user having to manually operate several points in the data (also note that myocardial portions may be extracted by numerous methods, including luminance thresholding as described in paragraph 93, or by the use of statistical distributions based on variance and standard deviations as described in paragraphs 110-111).  This teaches that the tissue may be the atrial wall.
Regarding claim 4, Tsujino teaches that “In particular, both the change in the wall thickness and the expansion/contraction in the longitudinal direction of cardiac muscle, which are important in the clinical field, can be evaluated at the same time by taking the coordinate axes in the directions along the endocardium and orthogonal thereto” (see paragraph 126; emphasis added).

Regarding claim 7, it is noted that the teachings of Shachar (e.g., to move the catheter's tip and the body's organ in unison) as incorporated into the rejection as described above teaches to vary the speed of movement of the ultrasound transducer relative to the target tissue.
Regarding claim 10, Panescu taches that “The method further includes inserting the flexible elongate body into a patient” (see paragraph 13).  As such, it is obvious that the flexible elongate body may be translated inward and outward, thereby moving the transducer(s).
Regarding claim 11, Panescu teaches that “the electrodes adapted for ablating have at least one tissue orientation detector adjacent thereto. In such a manner, the detector(s) help determine the location of the ablation electrode prior to ablation. For example, the detectors may operate to determine tissue contact, to detect a distance to the tissue, to detect a three-dimensional position relative to the tissue, and the like” (see paragraph 8).  Additionally, “The tissue orientation detectors may have a variety of configurations … the tissue orientation detectors include a plurality of transducers…the transducers [may] include ultrasound transducers” (see paragraph 9).  “[C]ontroller is adapted for receiving a plurality of signals from the tissue orientation detectors and determining an orientation of the elongate body relative to the tissue”(see paragraph 11).
Regarding claim 12, Regarding claim 12, it is noted that Panescu teaches mapping the tissue and “In one embodiment, controller 230 includes a digitizer that is adapted to digitize the data received from catheter 100 and display an image of tissue 170 on a monitor 270” (see paragraph 64).  Additionally, Figure 1 of Govari shows a mesh model on display 36 and states that “The console uses this geometrical information, together with the electrical signals, to generate a three-dimensional map of electrical potentials at surface 52 of the ventricle. The electrical map is preferably superposed on geometrical map 38, in the form of contour lines or color coding, for 
Regarding claim 13, Panescu teaches that “at least one of the electrodes is activated to ablate a desired region of the tissue if the controller determines that one of the tissue orientation detectors located adjacent the electrode is in contact with the desired region, if the tissue orientation detector located directly proximal of the electrode is in contact with the tissue, and/or if the tissue orientation detectors closest to the electrode in both the proximal and distal directions are in contact with the tissue. In this manner, tissue contact may be determined prior to ablation” (see paragraph 14).
Regarding claim 14, Govari teaches that multiple transducers can be used to sequentially transmit ultrasound toward a target tissue in succession within no more than about 10 ms (see paragraph 60).  It is noted that “no more than 10 ms” means 10 milliseconds or less, which includes the claimed range of “less than or equal to 5 milliseconds”.
Regarding claims 21 and 22, it is noted that Li teaches that “The ICE catheter 18 further includes a catheter housing 58 enclosing the transducer array 50… the transducer array 50 is mounted on drive shaft 54 and the transducer array 50 is rotatable with the drive shaft 54” (see paragraph 25).
Regarding claim 23, Figure 4B of Panescu illustrates an exemplary transducer used by its device.  The transducer comprises outer face 46 (from which ultrasound is emitted; i.e., an active portion) and inner face 48 (which is positioned adjacent the body 12, and from which ultrasound is not emitted; i.e., an inactive portion).
Regarding claim 24, Panescu illustrates a cut-out version of the transducers 28 in Figure 3, along with a 3D illustration in Figure 2.  It is clear from these figures that the transducers 28 are concentric annular transducers.
Regarding claim 25, Panescu teaches methods of using ultrasound to determine the distance between the catheter and the tissue (see paragraph 46).  The incorporation of Govari teaches that not only distance, but also tissue motion velocity can be determined from ultrasound signals (i.e., tissue velocity being “one or more parameters”).  Additionally, Panescu states that “transducer elements 28 can be used to both image and ablate tissue 70” (see paragraph 55).

Claims 6, 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panescu in view of Li, Shachar, Govari and Tsujino as applied to claim 1 above, and further in view of Crowley (US Patent No. 5,630,837).
Panescu in combination with Li, Shachar, Govari and Tsujino is described above with respect to claim 1.  While Panescu teaches that the “catheter is capable of both tissue mapping and tissue orientation functions” (see paragraph 7), “at least one of the electrodes is adapted for both mapping and ablation” (see paragraph 8), and “the tissue mapping function includes a non-contact tissue mapping function” (see paragraph 10); Panescu does not teach that the mapping is performed in a sweeping manner.
Crowley teaches acoustic ablation (see Title).  Figure 4 illustrates the use of non-contact ablation via ultrasound being delivered from a single transducer 526a to an area for treatment 552, within which “Only at the maxima within area 552, however, is the heat sufficient to ablate the tissue” and “the phase and frequency applied to transducer 526 determines where within area 552 the maxima is located. Hence, to ablate tissue portion 546, a frequency is chosen to locate the maxima at portion 546” (see column 5, lines 25-36).  As illustrated in Figure 5, “a wide pattern 556 is a reference pattern (i.e., common dipole pattern) and results when all of the transducers 526 are in phase (e.g., no delay or an equal delay to each transducer)” (see column 5, lines 40-43).  Specifically regarding claim 6, Crowely teaches that “Images are built from reflections received from a sweep of the area to be imaged using the known angular position of the transducers and the range (distance) of the return reflections” (see column 4, lines 43-47).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a sweep for mapping, as taught by Crowley, in the system and methods of Panescu as combined with the other references, as the use of either one of sweeping as taught by Crowley or the generic “mapping” function taught by Panescu to perform the method mapping of Panescu would amount to choosing from a finite KSR v. Teleflex).

Regarding claim 9, Crowley teaches that “The use of a mechanism having a power applicator and a phase shifter enables acoustic energy transmitted from the transducers to be manipulated to create specific acoustic energy radiation patterns“ (see column 2, lines 49-55).  “The transducers are driven by a continuous sine wave from an ultrasound generator, generating radio frequencies between approximately 1-30 MHz at average ablation power levels of about 1 to 100 Watts” (see column 4, lines 33-37).  
Regarding claim 19, Crowley taches that “The use of a mechanism having a power applicator and a phase shifter enables acoustic energy transmitted from the transducers to be manipulated to create specific acoustic energy radiation patterns. These specific patterns can be used to provide different shaped lesions” (see column 2, lines 49-55).  It would have been obvious to one of ordinary skill in the art to create whatever shape lesion is required in order to provide the desired therapeutic result.


Claims 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panescu in view of Li, Shachar and Govari as applied to claim 1 above, and further in view of Schwartz (US Patent Pub. No. 2007/0043296).
Panescu in combination with Li, Shachar and Govari is described above with respect to claim 1.  None of these references explicitly teach the determination of tissue thickness and the use of this determination for planning and performing the ablative operation.
With regard to claims 17 and 20, Schwartz teaches guided procedures for treating atrial fibrillation (see Title).  As illustrated in Figure 1A, the method includes acquiring an image or map of the heart (step 105), calculating dimension of features (step 115), determining paths for treatment (step 120), and eventually implementing the treatment plan (step 145).  Schwartz teaches that “The computer then calculates the execution parameters, such as the RF power, electrode type and burn duration, that are see paragraph 165).
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine tissue thickness (via ultrasound as is taught by Schwartz’s Abstract) in order “to achieve complete transmural ablation”, as taught by Schwartz, and to utilize this technique with the planning of the optimal path as taught by the combination of Panescu with Li, in order “to achieve complete transmural ablation without danger of puncturing the heart wall or causing collateral damage to extra-cardiac structures like the esophagus” (see paragraph 165 of Schwartz).  If transmural ablation is not achieved, it is possible that the electrical pathway will not be disconnected and the additional ablative procedures may be necessary in the future.
Regarding claim 18, it is noted that Figure 3B of Schwartz illustrates a potential treatment plan.  As can be seen, there are multiple lesion pathways to be created, which cannot be created without making multiple discontinuous lesions.  For instance, the lesions illustrated do not all form complete closed-loops.  As such, multiple paths will be used in creating the overall lesion shown in this figure.

Allowable Subject Matter
Claims 8, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 8, 15 and 16 recite limitations not found in the prior art currently discovered.  As such, each of these claims are indicated as allowable, but objected, as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799